UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period fromto Commission file number 000-21369 DARWIN RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Delaware 26-1762478 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 2202 N. West Shore Blvd, Suite 200, Tampa, FL (Address of principal executive offices) (Zip Code) (702)448-7113 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting Company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes [ X ]No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ X ]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 20,534,655 common shares outstanding as of August 3, 2010. DARWIN RESOURCES, INC. TABLE OF CONTENTS Page Part I — Financial Information Item1 — Financial Statements F-1 Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 F-1 Unaudited Statements of Operations for the Six and Three Months Ended June 30, 2010 and June 30, 2009 F-2 Unaudited Statements of Cash Flows for the Six Months Ended June 30, 2010 and June 30, 2009. F-3 Notes to Financial Statements F-4 Item2 — Management’s Discussion 2 Item3 — Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T— Controls and Procedures 7 Part II — Other Information 9 Item1 — Legal Proceedings 9 Item 1A — Risk Factors 9 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 9 Item3 — Defaults Upon Senior Securities 9 Item4 — Submission of Matters to a Vote of Security Holders 9 Item5 — Other Information 9 Item6 —Exhibits 9 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of Officers Pursuant to Section 906 1 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. DARWIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS June 30, 2010 (Unaudited) December 31, 2009 ASSETS Current Asset Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilites Accounts Payable $ $ Related Party Payable (Note 4) Accrued Expenses Total Liabilites Commitments and Contingencies (Note 6) Stockholders' Deficit (Note 8) Series A Preferred stock, $0.000001 par value, 3,000,000 shares authorized,0 shares issued and outstanding at June 30, 2010 and December 31, 2009 - - Series B Preferred stock, $0.000001 par value, 5,000,000 shares authorized, 5,000,000 shares issued and outstanding at June 30, 2010 and December 31, 2009 5 5 Common stock, $0.000001 par value, 500,000,000 shares authorized, 20,534,655 shares issued and outstanding at June 30, 2010 and December 31, 2009 21 21 Additional Paid in Capital Deficit Accumulated During the Development Stage* ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. F-1 DARWIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, FOR THE THREE MONTHS ENDED JUNE 30, Cumulative Period from June 21, 2007 (inception of development stage) to June 30, 2010 Net Sales $
